I am unable to concur in the leading opinion in this case. Although the respondent is a negro, he can read and write and his wife can read and write. He had this policy for thirteen years. He is charged by law with knowledge of the provision of the policy to the effect that the company could terminate it upon giving him notice. To hold otherwise is to go directly in the teeth of the principle laid down in the cases of Prince v. State Mut. Life Insurance Company, 77 S.C. 187,57 S.E., 766; J.B. Colt Company v. Britt, 129 S.C. 226,123 S.E., 845; Lawrence v. Durham Life InsuranceCompany, 166 S.C. 203, 164 S.E., 632, 633. In the last named case this Court said: "It also appears that, by the terms of the policy referred to in the first cause of action and introduced by the plaintiff, the defendant had the right, after the total disability occurred, to treat the policy as though the insured had died and to pay the face value of the same. The defendant has elected to adopt this provision of the contract, and can hardly be charged with fraud forenforcing a perfectly legal contractual right." (Italics added.)
Concede, if you so desire, that it was not error to admit the testimony of plaintiff relative to the statements made to *Page 385 
him by the agent of the defendant which influenced him to apply and accept the policy of insurance, and concede, if you so desire, that the agent said to plaintiff everything which he is alleged to have said, there remains an utter lack of any evidence to show fraud on the part of the defendant or its agent. The language of the agent from which it is sought to impute fraud to the company is nothing more than the "selling talk" employed by salesmen usually.
But it is alleged that the defendant did not return, nor offer to return, the unearned portion of the premiums paid by the plaintiff. There is no proof that there remained of the premiums paid, any unearned part. On the contrary there is proof that plaintiff had been paid two sick benefits by the company. He had been all the time protected by the accident insurance which provided that if, during the currency of the policy, he had suffered nonfatal injury he would have been paid; if he had suffered fatal injuries the beneficiary under his policy would have been paid.
It is a frequent utterance of the Courts that they do not make contracts for persons; they construe and enforce those which the parties thereto have made. If one has made a hard bargain he must stand by it, unless he can show that he has been overreached, deceived, or defrauded. There is no such proof here on behalf of the plaintiff.
I think the judgment below should be reversed.